43 A.3d 1164 (2012)
210 N.J. 258
In the Matter of Thomas A. SZYMANSKI, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. M-1541 September Term 2011, 070943.
Supreme Court of New Jersey.
June 11, 2012.

ORDER
The matter having been duly presented to the Court on the motion for reinstatement to practice filed by THOMAS A. SZYMANSKI of SPRING LAKE *1165 HEIGHTS, who was admitted to the bar of this State in 1984, and who has been temporarily suspended from the practice of law since May 23, 2012, for failure to comply with the determination of the District IX Fee Arbitration Committee in District Docket No. IX-2011-0004F and to pay a monetary sanction of $250 to the Disciplinary Oversight Committee;
And the Office of Attorney Ethics having reported to the Court that respondent has complied with the determination of the District IX Fee Arbitration Committee and the Disciplinary Review Board having reported that respondent has paid the monetary sanction to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that THOMAS A. SZYMANSKI be reinstated to the practice of law, effective immediately.